Case 8:20-cv-00863-TPB-SPF Document 45 Filed 11/02/20 Page 1 of 2 PageID 505




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

BURTON W. WIAND, as Receiver for
OASIS INTERNATIONAL GROUP, LTD.,
OASIS MANAGEMENT LLC, and
SATELLITE HOLDINGS COMPANY,

      Plaintiff,

v.                                                   Case No. 8:20-cv-863-T-60SPF

RAYMOND P. MONTIE, III,

      Defendant.
________________________________/

       ORDER DENYING “DEFENDANT, RAYMOND P MONTIE, III’S
          MOTION TO DISMISS THE AMENDED COMPLAINT”

      This matter is before the Court on “Defendant, Raymond P Montie, III’s

Motion to Dismiss the Amended Complaint and Memorandum of Law,” filed by

counsel on July 27, 2020. (Doc. 24). On August 17, 2020, Plaintiff Burton W. Wiand

filed a response in opposition to the motion. (Doc. 27).

      After reviewing the motion, response, court file, and the record, the Court

finds that the Receiver has satisfied his pleading burden as to each of his claims.

See, e.g., Wiand v. EFG Bank, No. 8:10-cv-241-T-17MAP, 2012 WL 750447, at *6

(M.D. Fla. Feb. 8, 2012), report and recommendation adopted, 2012 WL 760305

(M.D. Fla. Mar. 7, 2012) (finding Rule 9(b) heightened pleading standard

inapplicable to fraudulent transfer claim); In re Burton Wiand Receivership Cases

Pending in the Tampa Div. of the Middle Dist. of Fla., Nos. 8:05-cv-1856-T-27MSS

et al., 2008 WL 818504, at *6 (M.D. Fla. Mar. 26, 2008) (applying Rule 8 pleading


                                      Page 1 of 2
Case 8:20-cv-00863-TPB-SPF Document 45 Filed 11/02/20 Page 2 of 2 PageID 506




standard to unjust enrichment claims); Mehlenbacher ex rel. Asconi Corp. v. Jitaru,

No. 6:04-cv-1118-Orl-22KRS, 2005 WL 4585859, at *4 (M.D. Fla. June 6, 2005)

(explaining that Rule 9(b)’s particularly requirement does not apply to a breach of

fiduciary claim).

      The Court notes that “a motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.). Defendant’s motion to dismiss is denied. Defendant is directed

to file an answer on or before November 16, 2020.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 2nd day of

November, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
